Exhibit 10.3 EXECUTIVE EMPLOYMENT AGREEMENT This Executive Employment Agreement (the “Agreement”) is entered into as of January 15, 2012, by and between BlueFire Equipment Corp. a Delaware Corporation (the “Company”) and William A. Blackwell (“Executive”). 1.Duties and Scope of Employment. (a)Positions and Duties.As of the date of approval of this Agreement by the Board of Directors (the “Board”) of the Company, (the “Effective Date”), Executive will serve as the President and Chief Executive Officer of the Company, and be an executive director of the Board of Directors of the Company.As such, Executive will report to the Board.As of the Effective Date, Executive will render such business and professional services in the performance of his duties, consistent with Executive’s position within the Company, as will reasonably be assigned to him by the Board.The period Executive is employed by the Company under this Agreement is referred to herein as the “Employment Term”. (b)Board Membership.As of the Effective Date, Executive shall also serve as a Director of the Board.At each annual meeting of the Company’s stockholders during the Employment Term, the Company will nominate Executive to serve as a member of the Board.Executive’s service as a member of the Board will be subject to any required stockholder approval.Upon the termination of Executive’s employment for any reason, unless otherwise requested by the Board, Executive will be deemed to have resigned from the Board as of the end of Executive’s employment and Executive, at the Board’s request, will execute any documents necessary to reflect his resignation. (c)Obligations.During the Employment Term, Executive will devote Executive’s required business efforts and time to the Company and will use good faith efforts to discharge Executive’s obligations under this Agreement to the best of Executive’s ability and in accordance with each of the Company’s corporate guidance and ethics guidelines, conflict of interests policies and code of conduct. (i)Executive hereby represents and warrants to the Company that Executive is not party to any contract, understanding, agreement or policy, written or otherwise, that would be breached by Executive’s entering into, or performing services under, this Agreement.Executive further represents that he has disclosed to the Company in writing all threatened, pending, or actual claims that are unresolved and still outstanding as of the Effective Date, in each case, against Executive of which he is aware, if any, as a result of his membership on any boards of directors. 2.At-Will Employment.Executive and the Company agree that Executive’s employment with the Company constitutes “at-will” employment.Executive and the Company acknowledge that this employment relationship may be terminated at any time, upon written notice to the other party at the option either of the Company or Executive. 3.Compensation. (a)Base Salary.Beginning on the Effective Date the Company will pay Executive a monthly salary of $5,000 as compensation for his services (such salary, as is then effective, to be referred to herein as “Base Salary”).Upon the earlier of the Company achieving gross profit of $20,000 per month, or when the Company’s Registration Statement is declared effective by the Securities and Exchange Commission, Executive’s Base Salary shall be increased to $10,000 per month.The Base Salary will be paid periodically in accordance with the Company’s normal payroll practices.It is agreed that the Board will review the Executive's salary after six months from the Effective date of Executive's employment to consider a salary adjustment depending on the business activity of the Company. (b)Stock Options.On the Effective Date, Executive will be granted non-qualified stock options to purchase up to 240,000 shares of Company common stock pursuant to the terms and conditions of a mutually acceptable Non-Qualified Stock Option Agreement. 4.Employee Benefits.Executive will be eligible to participate in accordance with the terms of all Company employee benefit plans, policies and arrangements that are applicable to other executive officers of the Company, as such plans, policies and arrangements may exist from time to time. 5.Expenses.The Company will reimburse Executive for reasonable travel, entertainment and other expenses incurred by Executive in the furtherance of the performance of Executive’s duties hereunder, in accordance with the Company’s expense reimbursement policy as in effect from time to time. 6.Termination of Employment.In the event Executive’s employment with the Company terminates for any reason, Executive will be entitled to any (a)unpaid Base Salary accrued up to the effective date of termination; (b)benefits or compensation as provided under the terms of any employee benefit and compensation agreements or plans applicable to Executive (c)unreimbursed business expenses required to be reimbursed to Executive, and (d)rights to indemnification Executive may have under the Company’s Articles of Incorporation, Bylaws, the Agreement, or separate indemnification agreement, as applicable. 7.Indemnification.Subject to applicable law, Executive will be provided indemnification to the maximum extent permitted by the Company’s Articles of Incorporation or Bylaws, including, if applicable, any directors and officers insurance policies, with such indemnification to be on terms determined by the Board or any of its committees, but on terms no less favorable than provided to any other Company executive officer or director and subject to the terms of any separate written indemnification agreement. 8.Assignment.This Agreement will be binding upon and inure to the benefit of (a)the heirs, executors and legal representatives of Executive upon Executive’s death, and (b)any successor of the Company.Any such successor of the Company will be deemed substituted for the Company under the terms of this Agreement for all purposes.For this purpose, “successor” means any person, firm, corporation, or other business entity which at any time, whether by purchase, merger, or otherwise, directly or indirectly acquires all or substantially all of the assets or business of the Company.None of the rights of Executive to receive any form of compensation payable pursuant to this Agreement may be assigned or transferred except by will or the laws of descent and distribution.Any other attempted assignment, transfer, conveyance, or other disposition of Executive’s right to compensation or other benefits will be null and void. 9.Notices.All notices, requests, demands and other communications called for hereunder will be in writing and will be deemed given (a)on the date of delivery if delivered personally; (b)one (1) day after being sent overnight by a well-established commercial overnight service, or (c)four (4) days after being mailed by registered or certified mail, return receipt requested, prepaid and addressed to the parties or their successors at the following addresses, or at such other addresses as the parties may later designate in writing: If to the Company: Attn: Corporate Secretary PO Box 3111 Houston, TX77002 If to Executive: William A. Blackwell 245 Sugarberry Circle Houston, TX 77024 713-266-0864 10.Severability.If any provision hereof becomes or is declared by a court of competent jurisdiction to be illegal, unenforceable, or void, this Agreement will continue in full force and effect without said provision. 11.Arbitration.The Parties agree that any and all disputes arising out of the terms of this Agreement, Executive’s employment by the Company, Executive’s service as an officer or director of the Company, or Executive’s compensation and benefits, their interpretation and any of the matters herein released, will be subject to binding arbitration. In the event of a dispute, the parties (or their legal representatives) will promptly confer to select a Single Arbitrator mutually acceptable to both parties.If the parties cannot agree on an Arbitrator, then the moving party may file a Demand for Arbitration with the American Arbitration Association (“AAA”) in Houston, Texas, who will be selected and appointed consistent with the AAA-Employment Dispute Resolution Rules, except that such Arbitrator must have the qualifications set forth in this paragraph.Any arbitration will be conducted in a manner consistent with AAA National Rules for the Resolution of Employment Disputes, supplemented by the Texas Rules of Civil Procedure.The Parties further agree that the prevailing party in any arbitration will be entitled to injunctive relief in any court of competent jurisdiction to enforce the arbitration award.The Parties hereby agree to waive their right to have any dispute between them resolved in a court of law by a judge or jury.This paragraph will not prevent either party from seeking injunctive relief (or any other provisional remedy) from any court having jurisdiction over the Parties and the subject matter of their dispute relating to Executive’s obligations under this Agreement and the Confidential Information Agreement. 12.Legal Expenses.The Company will reimburse Executive for reasonable and actual legal expenses incurred by him in connection with the negotiation, preparation and execution of this Agreement. 13.Headings.All captions and Section headings used in this Agreement are for convenient reference only and do not form a part of this Agreement. 14.Governing Law.This Agreement will be governed by the laws of the state of Texas without regard to its conflict of laws provisions. 15.Acknowledgment.Executive acknowledges that he has had the opportunity to discuss this matter with and obtain advice from his private attorney, has had sufficient time to, and has carefully read and fully understands all the provisions of this Agreement, and is knowingly and voluntarily entering into this Agreement. 16.Counterparts.This Agreement may be executed in counterparts, and each counterpart will have the same force and effect as an original and will constitute an effective, binding agreement on the part of each of the undersigned. IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case of the Company by a duly authorized officer, as of the day and year written below. COMPANY: BLUEFIRE EQUIPMENT CORP. /s/ Tyson Rohde Date: January 15, 2012 Tyson Rohde Chairman, Board of Directors EXECUTIVE: /s/ William A. Blackwell Date: January 15, 2012 William A. Blackwell
